Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This is in response to applicant’s amendment/response filed on 10/18/2022, which has been entered and made of record.  Claims 1, 11 and 21 have been amended.  No claim has been cancelled.  No claim has been added.  Claims 1, 4-11, 14-21 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 10/18/2022 regarding claims rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant submits “Erickson makes no mention of passing the mouse event "through the transparent portion of the remote desktop to the natively-operating application in response to receiving the user-input action in a local application window of the natively-operating application" or passing the mouse event "over the network to the instance of the network-based application in which the user-input action is handled by a corresponding operating system in a cloud in response to receiving the user-input action in the open cloud-application window." (Remarks, Page 11)
The examiner disagrees with Applicant’s premises and conclusion.  Erickson teaches “process mouse events differently depending on whether the event occurs over a transparent window or a non- transparent (i.e., an opaque) window. For example, if a mouse event occurs in a location over an opaque window, the operating system will typically operate to pass that event to the executing application associated with that opaque window.” ¶0052, “if the mouse event occurs in a location over a transparent window, the operating system may instead operate to pass that event “through” the transparent window to the executing application associated with the first opaque window below the transparent window.”. These paragraphs suggest "through the transparent portion of the remote desktop to the natively-operating application in response to receiving the user-input action in a local application window of the natively-operating application" because in Erickson if an input is toward a transparent window then the input action is directed to the local application with opaque window.
Erickson also teaches passing the mouse event "over the network to the instance of the network-based application in which the user-input action is handled by a corresponding operating system in a cloud in response to receiving the user-input action in the open cloud-application window." if the open cloud-application window is opaque. (Erickson, ¶0051, “operating systems may also process mouse events differently depending on whether the event occurs over a transparent window or a non-transparent (i.e., an opaque) window.). Please also refer to the 112 rejection because examiner does not believe the applicant has a transparent open cloud application window that can accept user input. 
Applicant submits “Mazzaferri makes no mention of passing the mouse click on a transparent region "through the transparent portion of the remote desktop to the natively-operating application in response to receiving the user-input action in a local application window of the natively-operating application" or passing the mouse click on a transparent region "over the network to the instance of the network-based application in which the user-input action is handled by a corresponding operating system in a cloud in response to receiving the user-input action in the open cloud-application window." (Remarks, Page 12)
The examiner disagrees with Applicant’s premises and conclusion. In paragraphs 0110, 0116, 0120, 0134, Mazafferri teaches the second agent 210 ensures that user input will be directed to the correct window and detecting mouse events in clipping regions, determining which local window is associated with the mouse event coordinates and sending the event to that window at those coordinates. ¶0116, “second agent 210 maintains the local windows in the appropriate relative Z-order so that they will paint correctly and a window that is above another will correctly occlude the other even though both occupy the entire clipping region. In another of these embodiments, the second agent 210 also ensures that user input will be directed to the correct window. For example, a mouse click on a transparent region will be sent to the underlying window—not to the local display 212.” ¶0120, “the second agent 210 ensures that user input in clipping regions (including mouse clicks and, where appropriate, keyboard events) are redirected by the local display 212 to the corresponding local application window. This means detecting mouse events in clipping regions, determining which local window is associated with the mouse event coordinates and sending the event to that window at those coordinates.”  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11, 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 1, applicant added “detecting, at a location within the transparent portion of the remote desktop, a user-input action; and passing the user-input action through the transparent portion of the remote desktop to the natively-operating application in response to receiving the user-input action in a local application window of the natively-operating application and passing the user-input action over the network to the instance of the network-based application in which the user-input action is handled by a corresponding operating system in a cloud in response to receiving the user-input action in the open cloud-application window” is not described in the applicant’s specification. Applicant submitted the support is in paragraphs 0034-0039 and Fig. 3A-4. However, at most applicant’s specification teaches in paragraph 0039, 
“The client computing device may include event handling algorithms or software (e.g., mouse listeners) which can determine the relative and/or absolute geometrical positions of input actions (e.g., mouse clicks) on the graphical user interface (e.g., local desktop 300/remote desktop 330) of the client computing device. The event handling algorithms or software may be configured so that input actions (e.g., keyboard entries, point and click actions, drag and drop, etc.) in local application windows (e.g., windows 301-303) are passed through to the corresponding natively-operating applications and dealt with in runtime 120 by OS 108 of computing device 102. In contrast, even though open cloud-hosted application window 330 may have a look and appearance of a local application window (e.g., windows 301-303) on local desktop 300, input actions (e.g., keyboard entries, point and click actions, drag and drop, etc.) in open cloud-hosted application window 330 may be transmitted over network 190 to the instance of the corresponding network-hosted application and dealt with by a corresponding runtime/operating system in the cloud.”. 
The recited paragraph teaches the system can determine the geometrical position of input action. When the input action is in local application windows, the inputs are passed to the local application. When the input action is in cloud-hosted application window, the inputs are passed to the remote application.  
There is no suggestion of “detecting, at a location within the transparent portion of the remote desktop, a user-input action; and passing the user-input action over the network to the instance of the network-based application in which the user-input action is handled by a corresponding operating system in a cloud in response to receiving the user-input action in the open cloud-application window”. Especially there is no teaching of passing a user-input action that is at a location within the transparent portion of the remote desktop, over the network to the instance of the network-based application.
When examiner construe the claim, it seems there is a user input action at a location within the transparent portion of the remote desktop. However, according to paragraph 0038 of applicant’s specification, such input to the transparent portion are intend to direct to the local desktop application. It is also illogical that the user input action “at a location within the transparent portion of the remote desktop” would result in “receiving the user-input action in the open cloud-application window” because the open cloud application window that can accept user input is not transparent. 
Therefore, applicant’s specification has no teaching of passing the mouse click on a transparent region "over the network to the instance of the network-based application in which the user-input action is handled by a corresponding operating system in a cloud in response to receiving the user-input action in the open cloud-application window."
Claim 11, 21 recited similar subjects as claim 1. Please see claim 1 for detailed analysis.  
Dependent claims are also rejected because of their respective dependencies.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-11, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schmieder et al. (US Pub 2015/0121243 A1) in view of Erickson et al. (US Pub 2008/0115073 A1) and Mazzaferri (US Pub 20090070404 A1).

As to claim 1, Schmieder discloses a method, comprising:
receiving, at a computing device, a video stream, where a remote desktop is encoded as image frames in the video stream (¶0001, “The client computing device may display a copy of an image that is rendered on the server computing device. That copy may be refreshed on timed intervals or when a modification of the original image is detected.” ¶0048, “The alpha codec may apply algorithms for combining the alpha channel with content (e.g., H.264, MPEG-4, Dirac content) that allows the client to render semi-transparent video playback or other semi-transparent content. For content that does not have a transparency characteristic, that content may be encoded with a RGB codec.” ¶0049, “the RGB encoded values and the alpha encoded values are transmitted to the client computing device 150 separately. In another embodiment, each of the codecs is sent simultaneously or substantially simultaneously.” ¶0067, cloud-based computing systems. ¶0057, “one or more top-level windows are rendered on the same surface.” A surface with multiple windows, it can be considered as a desktop.); 
reconstructing, by the computing device, images of the remote desktop that includes a network-based application instance for displaying on a local desktop of the computing device by decoding the video stream to obtain the image frames of the remote desktop (¶0048, “an alpha codec, is a device or computer program capable of encoding and decoding data in an alpha channel. The alpha codec may apply algorithms for combining the alpha channel with content (e.g., H.264, MPEG-4, Dirac content) that allows the client to render semi-transparent video playback or other semi-transparent content.”.  “Combining the alpha channel with content (e.g., H.264, MPEG-4, Dirac content)” is reconstructing images of a remote desktop.  ¶0049, “the RGB encoded values and the alpha encoded values are transmitted to the client computing device 150 separately. In another embodiment, each of the codecs is sent simultaneously or substantially simultaneously.”. “RGB codec” is for decoding the video stream to obtain image frames of the remote desktop. In ¶0051, “Once the window information is received, the client computing device 150 utilizes a decoding component 155 to decode the encoded surfaces into one or more windows 165. “ and “If the decoding component detects a transparency characteristic, the client rendering component 160 generates a user interface element optimized for transparent content and blends the alpha value with the RGB value.” Rendering and blending are reconstructing image by the client device.” Also see Fig.4, ¶0060-0065.);
displaying, by the computing device, the remote desktop from the video stream in an open cloud-application window object on a local desktop of the computing device, wherein the remote desktop is overlaid over at least a portion of a natively-operating application on the local desktop that is visible through a transparent portion of the remote desktop, wherein the natively-operating application is executing natively on the computing device (Fig.1B, item 117B is visible through item 117A and ¶0023-0025, Fig.1A and 1B, 117A has an appearance and behavior of an open window corresponding to a natively-operating application on the local desktop. Abstract, “The client computing device receives and merges the two graphics surfaces, and renders a window with the expected transparency. “ ¶0018, “unlike typical remote desktop applications, in which applications or windows are presented to a user in the desktop of the Remote Desktop Session Host or server, the remote application program is integrated with the desktop of the local computer. As such, the remote application program may run in its own resizable window, it can be dragged between multiple monitors, and have its own entry in a taskbar. If more than one remote application program is running, each remote application program may share the same session.” ¶0065, “the rendering component generates a layered window and applies the transparency characteristic to the layered window.” ¶0034, “the client area B 232 node has a video area 234 node.” ¶0048, “an alpha codec, is a device or computer program capable of encoding and decoding data in an alpha channel. The alpha codec may apply algorithms for combining the alpha channel with content (e.g., H.264, MPEG-4, Dirac content) that allows the client to render semi-transparent video playback or other semi-transparent content.” H.264, MPEG-4 are video codec. ¶0060, “an alpha codec may be used to encode one or both of the different videos” Since applicant did not explicitly define “open cloud” in the specification, examiner construes the claim term “open-cloud application windows” same as remote desktop application window.), 
and wherein the open cloud-application window object corresponds to an instance of the network-based application executing on a network as an open cloud-application window object having an appearance and behavior similar to a window of the natively-operating application on the local desktop (Fig.1B, 117A has an appearance and behavior of a windows of the natively-operating application. Schmieder, Fig. 1a and Fig. 1b, ¶0017, discloses “The remote desktop session may be established using Remote Desktop Services by MICROSOFT CORP. of Redmond, Wash. Additionally or alternatively, the communication session between the server computing device 110 and the client computing device 150 may be another remote based application whereby a local computing device can access data and render content that is being displayed on a remote computing device.” ¶0018, discloses “Remote application programs appear as if they are running on the end user's local computer.” “the remote application program is integrated with the desktop of the local computer.” ¶0018, “unlike typical remote desktop applications, in which applications or windows are presented to a user in the desktop of the Remote Desktop Session Host or server, the remote application program is integrated with the desktop of the local computer. As such, the remote application program may run in its own resizable window, it can be dragged between multiple monitors, and have its own entry in a taskbar. If more than one remote application program is running, each remote application program may share the same session.” Remove application program is executed on a network.); 
Schmieder does not explicitly disclose detecting, at a location within the transparent portion of the remote desktop, a user-input action; and passing the user-input action through the transparent portion of the remote desktop to the natively-operating application in response to receiving the user-input action in a local application window of the natively-operating application and passing the user-input action over the network to the instance of the network-based application in which the user-input action is handled by a corresponding operating system in a cloud in response to receiving the user-input action in the open cloud-application window.
Erickson teaches detecting, at a location within the transparent portion of the remote desktop, a user-input action (Erickson, ¶0027-0028, “manipulating the transparency of a pixel in a drawing window of a viewer device that is participating in a screen sharing session with a source device. As used herein, a “drawing window” refers to a transparent window, either a fully transparent window or a partially-transparent window (i.e., a translucent window). To manage mouse events at the viewer device, a pixel may be either cleared or drawn in the drawing window at the source device at the location of the mouse event, thereby causing the location of the mouse event to temporarily become transparent or opaque, respectively.”, ¶0050-¶0052, “if the mouse event occurs in a location over a transparent window, the operating system may instead operate to pass that event “through” the transparent window to the executing application associated with the first opaque window below the transparent window. In other words, the mouse event is received by the executing application associated with the opaque window closest to the mouse event in the window hierarchy by Z-order, without regard for any transparent windows that may be closer by Z-order at the location of the mouse event.”); 
and passing an user-input action through the transparent portion of the remote desktop to the natively-operating application in response to receiving the user-input action in a local application window of the natively-operating application and passing an user-input action over the network to the instance of the network-based application in which the user-input action is handled by a corresponding operating system in a cloud in response to receiving the user-input action in the open cloud-application window (Erickson, ¶0051, “operating systems may also process mouse events differently depending on whether the event occurs over a transparent window or a non-transparent (i.e., an opaque) window. For example, if a mouse event occurs in a location over an opaque window, the operating system will typically operate to pass that event to the executing application associated with that opaque window.”¶0052, “if the mouse event occurs in a location over a transparent window, the operating system may instead operate to pass that event “through” the transparent window to the executing application associated with the first opaque window below the transparent window. In other words, the mouse event is received by the executing application associated with the opaque window closest to the mouse event in the window hierarchy by Z-order, without regard for any transparent windows that may be closer by Z-order at the location of the mouse event.” ¶0053, “Some embodiments of the present invention take advantage of this difference in system behavior to allow a viewer to interact with the applications and operating system executing on the viewer's computer even in the presence of remotely-originated content, such as graphical content communicated from a host computer. In short, these embodiments allow a viewer to interact with a computer displaying remotely-originated content as if the communicated content were not present on the viewer's computer, regardless of the opacity or transparency of the drawn content.” Erickson, ¶0054, “Information about the mouse event 515 is then sent to the application associated with a non-transparent window appearing immediately below the drawing window 521, thereby allowing the viewer device 150 to receive the mouse event 515 at a different window. In effect, the viewer's mouse events bypass the drawn content to interact with the programs executing on the viewer's device.”).
Schmieder and Erickson are considered to be analogous art because all pertain to graphic user interface. It would have been obvious before the effective filing date of the claimed invention to have modified Schmieder with the features of “detecting, at a location within the transparent portion of the remote desktop, a user-input action; and passing an user-input action through the transparent portion of the remote desktop to the natively-operating application in response to receiving the user-input action in a local application window of the natively-operating application and passing an user-input action over the network to the instance of the network-based application in which the user-input action is handled by a corresponding operating system in a cloud in response to receiving the user-input action in the open cloud-application window.” as taught by Erickson. The suggestion/motivation would have been in order to allow a remote viewer of drawn content to interact with application programs or the operating system executing on the viewer's computer while the viewer continues to view drawn content originating at a host's or other viewers' computers (Erickson, ¶0010).
In addition, Mazzaferri also teaches detecting, at a location within the transparent portion of the remote desktop, a user-input action; and passing the user-input action through the transparent portion of the remote desktop to the natively-operating application in response to receiving the user-input action in a local application window of the natively-operating application and passing the user-input action over the network to the instance of the network-based application in which the user-input action is handled by a corresponding operating system in a cloud in response to receiving the user-input action in the open cloud-application window (Mazzaferri, Fig. 2a, 4b, ¶0110, “a region of local display 212 is shown as transparent to allow the correct parts of a local window 214 to show through the local display 212, as if the local window 214 were on the remote desktop environment 204. In still even another of these embodiments, the proxy window 208 is displayed on a region of the remote desktop environment 204 corresponding to the region of local display 212 which is to be transparently displayed. In yet another of these embodiments, the transparent region is referred to as a clipping region.” ¶0116, “second agent 210 maintains the local windows in the appropriate relative Z-order so that they will paint correctly and a window that is above another will correctly occlude the other even though both occupy the entire clipping region. In another of these embodiments, the second agent 210 also ensures that user input will be directed to the correct window. For example, a mouse click on a transparent region will be sent to the underlying window—not to the local display 212.” ¶0120, “the second agent 210 ensures that user input in clipping regions (including mouse clicks and, where appropriate, keyboard events) are redirected by the local display 212 to the corresponding local application window. This means detecting mouse events in clipping regions, determining which local window is associated with the mouse event coordinates and sending the event to that window at those coordinates.”  ¶0134, “a screen shot depicts one embodiment of a system for maintaining a full-screen, integrated desktop environment for display on the local machine, the desktop environment providing integrated access to both resources provided by the local machine and to resources provided by a second remote machine. As depicted in FIG. 4B, two presentation layer protocol sessions are executed on the second machine 102. Session 420, with the bold boundary, is a presentation layer protocol session providing access to a desktop environment 204. Session 430, with the dashed boundary, is a presentation layer protocol session providing access to a resource 410 (as depicted in FIG. 4B, the resource 410 is a word processing program, MICROSOFT WORD). The WORD application window, which is local window 214, has been merged with the presentation of the desktop session, which is represented by the remote desktop environment 204.” Section 420 is the remote desktop. Section 430 is the natively-operating application. ¶0110, “a region of local display 212 is shown as transparent to allow the correct parts of a local window 214 to show through the local display 212, as if the local window 214 were on the remote desktop environment 204.” ¶0053.); 
Schmieder, Erickson and Mazzaferri are considered to be analogous art because all pertain to graphic user interface. It would have been obvious before the effective filing date of the claimed invention to have modified Schmieder with the features of “detecting, at a location within the transparent portion of the remote desktop, a user-input action; and passing the user-input action through the transparent portion of the remote desktop to the natively-operating application in response to receiving the user-input action in a local application window of the natively-operating application and passing the user-input action over the network to the instance of the network-based application in which the user-input action is handled by a corresponding operating system in a cloud in response to receiving the user-input action in the open cloud-application window.” as taught by Mazzaferri. The suggestion/motivation would have been in order to generating a remote desktop environment on a remote machine for display on a local machine, the remote desktop environment providing integrated access both to resources provided by the local machine and to resources provided by the remote machine (Mazzaferri, ¶0002).

As to claim 4, claim 2 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes the image frames shaped so that a portion of the remote desktop, when displayed on the local desktop of the computing device, is transparent (Schmieder, Fig.1B, ¶0025, “transparency characteristics for rectangular objects (e.g., windows)”).

As to claim 5, claim 2 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes the images encoded so that each image pixel has at least one color channel and a separate transparency channel (Schmieder, Fig.3, ¶0047, “one or more embodiments provide that one or more codecs are used to transmit the RGB values to a client computing device 150, and then the alpha values are sent to the client computing device 150 using another codec implementing alpha channel support (hereinafter referred to as an " alpha codec").”).

As to claim 6, claim 2 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes the images encoded so that each image pixel has a red channel, a green channel, a blue channel, and the separate transparency channel (Schmieder, Fig.3, ¶0047, “one or more embodiments provide that one or more codecs are used to transmit the RGB values to a client computing device 150, and then the alpha values are sent to the client computing device 150 using another codec implementing alpha channel support (hereinafter referred to as an " alpha codec").”.

As to claim 7, claim 2 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes values assigned to alpha channels of the pixels in the images so that a portion of the remote desktop, when displayed on the local desktop of the computing device, is transparent (Schmieder, Fig.1B and Fig.3, ¶0045-46).

As to claim 8, claim 2 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes values assigned to alpha channels of the pixels in the images so that the open cloud-application window has an appearance of a window of the natively-operating application (Schmieder, Fig.1B, 117A has an appearance and behavior of an open window corresponding to a natively-operating application on the local desktop. Abstract, “The client computing device receives and merges the two graphics surfaces, and renders a window with the expected transparency. “ ¶0065, “the rendering component generates a layered window and applies the transparency characteristic to the layered window." and Fig.3, ¶0018, ¶0022, “a user of the client computing device 150 may interact with one or more windows 115 as if the application was installed on the client computing device 150. “ ¶0045-46.).

As to claim 9, claim 1 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the user-input action includes a keyboard entry (Schmieder, ¶0067, “Interaction with the multitude of computing systems with which embodiments of the present disclosure may be practiced include, keystroke entry, touch screen entry, voice or other audio entry, gesture entry where an associated computing device is equipped with detection (e.g., camera) functionality for capturing and interpreting user gestures for controlling the functionality of the computing device, and the like.” ¶0072.).

As to claim 10, claim 1 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the user-input action includes a mouse click (Schmieder, ¶0067, “Interaction with the multitude of computing systems with which embodiments of the present disclosure may be practiced include, keystroke entry, touch screen entry, voice or other audio entry, gesture entry where an associated computing device is equipped with detection (e.g., camera) functionality for capturing and interpreting user gestures for controlling the functionality of the computing device, and the like.” ¶0072.).

As to claim 11, the combination of the combination of Schmieder, Erickson and Mazzaferri teaches a system comprising: a hardware processor that is configured to: receive a video stream, wherein a remote desktop is encoded as image frames in the video stream; reconstruct images of the remote desktop that includes a network-based application instance for displaying on a local desktop of the computing device by decoding the video stream to obtain the image frames of the remote desktop; display the remote desktop from the video stream in an open cloud- application window object on a local desktop of the computing device, wherein the remote desktop is overlaid over at least a portion of a natively-operating application on the local desktop that is visible through a transparent portion of the remote desktop, wherein the natively-operating application is executing natively on the computing device, and wherein the open cloud- application window object corresponds to an instance of the network-based application executing on a network as an open cloud-application window object having an appearance and behavior similar to a window of the natively-operating application on the local desktop; detecting, at a location within the transparent portion of the remote desktop, a user-input action; and passing the user-input action through the transparent portion of the remote desktop to the natively-operating application in response to receiving the user-input action in a local application window of the natively-operating application and passing the user-input action over the network to the instance of the network-based application in which the user-input action is handled by a corresponding operating system in a cloud in response to receiving the user-input action in the open cloud-application window (See claim 1 for detailed analysis.).

As to claim 14, claim 12 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes the image frames shaped so that a portion of the remote desktop, when displayed on the local desktop of the computing device, is transparent (See claim 4 for detailed analysis.).

As to claim 15, claim 12 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes the images encoded so that each image pixel has at least one color channel and a separate transparency channel (See claim 5 for detailed analysis.).

As to claim 16, claim 12 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes the images encoded so that each image pixel has a red channel, a green channel, a blue channel, and the separate transparency channel (See claim 6 for detailed analysis.).

As to claim 17, claim 12 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes values assigned to alpha channels of the pixels in the images so that a portion of the remote desktop, when displayed on the local desktop of the computing device, is transparent (See claim 7 for detailed analysis.).

As to claim 18, claim 12 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes values assigned to alpha channels of the pixels in the images so that the open cloud-application window has an appearance of a window of the natively-operating application (See claim 8 for detailed analysis.).

As to claim 19, claim 11 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the user-input action includes a keyboard entry (See claim 9 for detailed analysis.).

As to claim 20, claim 12 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the user-input action includes a mouse click (See claim 10 for detailed analysis.).

As to claim 21, the combination of the combination of Schmieder, Erickson and Mazzaferri teaches a non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor, cause the processor to perform a method, the method comprising: receiving, at a computing device, a video stream, wherein a remote desktop is encoded as image frames in the video stream; reconstructing, by the computing device, images of the remote desktop that includes a network-based application instance for displaying on a local desktop of the computing device by decoding the video stream to obtain the image frames of the remote desktop; displaying, by the computing device, the remote desktop from the video stream in an open cloud-application window object on a local desktop of the computing device, wherein the remote desktop is overlaid over at least a portion of a natively-operating application on the local desktop that is visible through a transparent portion of the remote desktop, wherein the natively-operating application is executing natively on the computing device, and wherein the open cloud-application window object corresponds to an instance of the network-based application executing on a network as an open cloud-application window object having an appearance and behavior similar to a window of the natively-operating application on the local desktop; detecting, at a location within the transparent portion of the remote desktop, a user-input action; and passing the user-input action through the transparent portion of the remote desktop to the natively-operating application in response to receiving the user-input action in a local application window of the natively-operating application and passing the user-input action over the network to the instance of the network-based application in which the user-input action is handled by a corresponding operating system in a cloud in response to receiving the user-input action in the open cloud-application window (See claim 1 for detailed analysis.).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/
Primary Examiner, Art Unit 2613